Callahan, J.
(dissenting). This is a motion to dismiss the complaint on the ground that it is barred by the Statute of Frauds. We are not called on to determine at this time whether plaintiff may be frustrated by the parol evidence rule when he attempts to prove the facts he has alleged.
The plaintiff is, in effect, asserting a rescission of the original bargain in accordance with an option for repurchase of the stock. The agreement is alleged to be part of the original transaction, and as such does not constitute a new and independent contract for repurchase following upon an executed sale of the stock. The original contract of sale is a single and entire agreement performed to the extent of payment and delivery, and the executory feature sought to be enforced in this action is valid and not barred by the Statute of Frauds. The plaintiff is not suing upon a contract for the sale of goods, but to enforce a provision for rescission of the bargain entirely outside the scope of the statute. (See Johnston v. Trash, 116 N. Y. 136; Miller v. Associated Gas & Elec. Co., 243 App. Div. 267; Fitzpatrich v. Associated Gas & Elec. Co., 148 Misc. 538; Personal Property Law, § 85.) Accordingly, I dissent and vote to reverse the order appealed from and deny the motion to dismiss the complaint.
Peck, P. J., Botein and Bergan, JJ., concur with Cohn, J.; Callahan, J., dissents and votes to reverse, in opinion.
Order affirmed, with $20 costs and disbursements to the respondent.